Parrino, J.,
concurring in the judgment.
I agree that the trial court’s charge imposing the burden of proving self-defénse on appellant was erroneous and not in conformity with B. C. 2901.05(A). See State v. Robinson *100(1976), 47 Ohio St. 2d 103, 351 N. E. 2d 88; State v. Humphries (1977), 51 Ohio St. 2d 95, 364 N. E. 2d 1354.
Under our holding in State v. Robinson, supra, where a defendant has asserted a claim of self-defense, the defendant has only the burden of going forward with the evidence of a quality and nature sufficient to raise that defense, and does not have the burden of establishing such defense by a preponderance of the evidence.
The Court of Appeals in the instant cause held that appellant failed to meet the initial burden placed on him by State v. Robinson, supra. I agree with the conclusion of the Court of Appeals. Appellant specifically testified that he did not intend to shoot or kill the victim or his companion. This state of mind rebutted rather than supported the theory that he was acting in self-defense. State v. Champion (1924), 109 Ohio St. 281, 142 N. E. 141.
Under the facts of this case, appellant having failed to meet the threshold burden imposed upon him by State v. Robinson, supra, I must conclude that the court’s charge on self-defense constitutes harmless error.
For these reasons I also affirm.